United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Cleveland, OH,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1431
Issued: December 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On June 26, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated June 20, 2012 concerning an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that an overpayment of
compensation in the amount of $5,518.92 had been created for the period August 29 through
October 22, 2011; and (2) whether it properly found appellant to be at fault in the creation of the
overpayment, thereby finding that waiver of the recovery of the overpayment was not warranted.
On appeal appellant contends that he was not at fault in the creation of the overpayment
as he notified OWCP when he returned to work. He also argued that he had difficulty getting the
claims examiner to return his calls or respond to his questions.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 2005 appellant, then a 35-year-old garageman, filed a traumatic injury claim
alleging that on March 7, 2005 he sustained a strained rotator cuff in the performance of duty.
OWCP accepted the claim for right shoulder strain and right rotator cuff strain, a permanent
aggravation of right shoulder impingement, a partial thickness tear of the right rotator cuff and
aggravation of right shoulder degenerative arthritis. It authorized right shoulder arthroscopic
surgery which occurred on October 27, 2005 and May 25, 2011.
By letter dated July 20, 2011, OWCP informed appellant that he was being placed on the
periodic rolls for total disability effective July 3, 2011. It informed him that he would receive
regular payments in the amount of $3,093.87 every 28 days until he returned to work. Appellant
was advised to notify OWCP immediately when he returned to work to avoid an overpayment of
compensation. If he worked during any period covered by a compensation payment, he must
return the payment.
The record reflects that aappellant returned to full-duty work on August 29, 2011.
The record contains a computer printout form dated October 14, 2011 noting the
termination of appellant’s compensation. It noted a termination date of August 30, 2011, 54 days
outstanding and an amount of $5,518.92.
On January 6, 2012 OWCP issued a preliminary overpayment determination. It found
that appellant was overpaid compensation in the amount of $5,518.92 for the period August 29
through October 22, 2011, following his return to full-duty work at salary. OWCP found that he
was at fault in creating the overpayment because he failed to return the check for compensation
for total disability to which he was not entitled.
On January 27, 2012 appellant requested a prerecoupment hearing, which was held
before an OWCP hearing representative on April 25, 2012. He contended that he was not at fault
in the creation of the overpayment and submitted a completed overpayment recovery
questionnaire and supporting documentation of his monthly income and expenses.
By decision dated June 20, 2012, OWCP found appellant was overpaid compensation for
the period August 29 through October 22, 2011 in the amount of $5,518.92. Appellant was
found at fault in the creation of the overpayment, which precluded waiver of recovery. OWCP
requested $200.00 until the overpayment was repaid.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2

2

5 U.S.C. § 8102.

2

Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.3 OWCP’s regulations provide that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.4
ANALYSIS -- ISSUE 1
By letter dated July 20, 2011, OWCP placed appellant on the periodic rolls for temporary
total disability. Appellant returned to work on August 29, 2011. The question to be determined
is whether an overpayment of compensation was created based on receiving both wage-loss
compensation under FECA and wages from the employing establishment. The Board finds that
the case is not in posture for decision as it is unable to determine whether an overpayment
occurred or the amount.
The record is unclear as to how OWCP determined the amount of $5,518.92. The only
evidence in the record is a computer printout dated October 14, 2011 noting the termination of
appellant’s wage-loss benefits as of August 30, 2011. It does not establish payment was made to
appellant or how any overpayment was calculated. In order to confirm the amount of the
overpayment, the record should establish the specific compensation payments that were made,
the date payments were issued and the period covered by the specific compensation payments.
The Board notes that, while OWCP listed the period of the overpayment, it did not document for
the record how the amount was calculated or provide supporting evidence to certify the
calculation.5 The record contains no worksheet or computer printouts showing how the
overpayment was calculated. OWCP’s hearing representative affirmed the amount of the
overpayment and denied waiver because she found appellant at fault in the creation of the
overpayment. The Board is unable to determine from the record whether OWCP correctly
calculated the period and amount of the overpayment. It is necessary that OWCP make findings
of fact including a clear explanation of how the fact and the amount of overpayment were
determined.6 On remand, OWCP must fully explain how the amount was determined and
provide supporting documentation, to be followed by any necessary development and a de novo
decision.

3

Id. at § 8116(a).

4

20 C.F.R. § 10.500(a). See W.B., Docket No. 09-1440 (issued April 12, 2010); W.P., 59 ECAB 514 (2008);
Danny E. Haley, 56 ECAB 393 (2005).
5

See Federal (FECA) Procedure Manual, Part 6 -- Overpayment, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).
6

See O.R., 59 ECAB 432 (2008) (with respect to overpayment decisions, OWCP must provide clear reasoning
showing how the overpayment was calculated); Jenny M. Drost, 56 ECAB 587 (2005) (to comply with OWCP
procedures, an overpayment decision must contain a clearly written explanation indicating how an overpayment was
calculated).

3

CONCLUSION
The Board finds that the case is not in posture for decision.7
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 20, 2012 is set aside and the case remanded for further
proceedings consistent with this decision.
Issued: December 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

7

In view of the disposition of the first issue, the second issue of fault need not be considered by the Board.

4

